Title: From George Washington to Richard Kidder Meade, 12 August 1799
From: Washington, George
To: Meade, Richard Kidder



Dear Sir,
Mount Vernon 12th Augt 1799

I should have acknowledged the receipt of your favor of the 22d Ultimo before this, had I not been for sometime in daily expectation of seeing Genl Wm Washington, to whom I wished to communicate the contents of it. The General was here a few days since, when I put your recommendation of Captn Edmund Taylor for Brigade Inspector into his hands, and as he is gone on to Philadelphia, I presume that he will, while there, have the proper arrangements made on the subject.
Can you, my dear Sir, give me any assistance in selecting proper

characters from this State, to Officer four Regiments of Infantry which is the proportion allotted to Virginia of the 24 Regts authorized to be eventually raised? The Secy of War sometime since, requested ⟨me⟩ to furnish him with names of suitable characters for this purpose.
From a variety of circumstances my personal acquaintance with the ⟨inhabitants of this State has⟩ become very limited. To others then, on whom I can rely, I must look for information. But ⟨illegible⟩ had only a small proportion of the ⟨names illegible⟩ handed to me, and these confined principally to particular spots, when it is the Secretarys ⟨duty⟩ to have them dissiminated through the State. ⟨Whether⟩ this is owing to its not being generally known ⟨that⟩ he is ⟨illegible⟩ determined to take preparatory ⟨illegible⟩ to facilitate the raising of this Corps, or to ⟨illegible⟩ recommending characters for particular ⟨illegible⟩ with their own consent, when it is uncer⟨tain illegible⟩ appointed or not, I cannot say ⟨illegible un⟩able to select proper ⟨illegible⟩ for the command of the Regiments from ⟨illegible⟩ of the State, and through them to obtain the selection of the Company Officers, of their respective Regiments.
If any persons occur to you as being well qualified & willing to accept appointments in the eventual Army, you will much oblige me by handing their names, with such information respecting them as you may be able to obtain, & on which I shall place great reliance. Mrs Washington unites in respects, & best wishes to Mrs Meade & yourself with Dr Sir—Your Affecte & Obedt Servant

Go: Washington

